Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants’ amendment dated October 8th, 2021 responding to the Office Action August 10th, 2021 provided in the rejection of claims 1-20.

2.	This office action is based on Applicants’ amendment filed on October 8th, 2021 and an interview conducted on 10/27/2021 with Applicants’ representative Attorney Lam P. Doan (Reg. No. 63,593). 

3.	Authorization for this examiner’s amendment was given in an interview with Attorney Lam P. Doan (Reg. No. 63,593).

4.	Claims 1, 6-9, 12-14 and 19-21 are allowed.
5.	Claims 2-5, 10-11 and 15-18 are canceled.
6.	Claim 21 is newly added.

7.	The application has been amended as follows:




IN THE CLAIMS

1.	(Currently Amended) A computer-implemented method comprising:
receiving, from a storage layer, a first software product including a first seed file specifying a deployment unit;
receiving, from the storage layer, a second software product including a second seed file also specifying the deployment unit;
merging, by a processor, the first software product and the second software product according to the first seed file and the second seed file to create a unified installer, the unified installer including a single instance of the deployment unit, wherein said merging comprises removing one or more redundant seed files between the first software product and the second software product, where the merging comprises:
determining from the first seed file and the second seed file that the first software product and the second software product belong to a same product family and a version of the first software product is compatible with a version of the second software product,
performing a first merging of the first seed file and the second seed file to create a merged seed file,
referencing the merged seed file to perform a second merging that considers a hierarchical structure of product components to create the unified installer including the single instance of deployment unit such that merging of all deployment units,
wherein the merged first and second software product of the unified installer has reduced time consumption from a reduced number of deployment units and the unified installer is passed to an installation procedure that installs the deployment units only once; and
forwarding, by the processor, the unified installer to a client to install the first software product and the second software product by running the single instance of the deployment unit.

2-5.	(Canceled)

6.	(Original) A method as in claim 1 wherein the merging further considers a prerequisite.

7.	(Original) A method as in claim 1 wherein the merging further considers a property.

8.	(Original) A method as in claim 1 wherein:
the first software product is stored in an in-memory database; and
the merging is performed by an in-memory database engine of the in-memory database.


receiving, from a storage layer, a first software product including a first seed file specifying a deployment unit;
receiving, from the storage layer, a second software product including a second seed file also specifying the deployment unit;


merging the first software product and the second software product according to the first seed file and the second seed file to create a unified installer, the unified installer including a single instance of the deployment unit, wherein said merging comprises removing one or more redundant seed files between the first software product and the second software product, where the merging comprises:
determining from the first seed file and the second seed file that the first software product and the second software product belong to a same product family and a version of the first software product is compatible with a version of the second software product,
performing a first merging of the first seed file and the second seed file to create a merged seed file,
referencing the merged seed file to perform a second merging that considers a hierarchical structure of product components to create the unified installer including the single instance of deployment unit such that merging of all deployment units,
wherein the merged first and second software product of the unified installer has reduced time consumption from a reduced number of deployment units and the unified installer is passed to an installation procedure that installs the deployment units only once; and
forwarding the unified installer to a client to install the first software product and the second software product by running the single instance of the deployment unit.

10.	(Canceled)
11.	(Canceled)

12.	(Currently Amended) A non-transitory computer readable storage medium as in claim 9 wherein the merging further considers a prerequisite.

13.	(Currently Amended) A non-transitory computer readable storage medium as in claim 9 wherein the merging further considers a property.

14.	(Currently Amended) A computer system comprising:

a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory source database to:
receive from the in-memory database, a first software product including a first seed file specifying a deployment unit;
receive, from the in-memory database, a second software product including a second seed file also specifying the deployment unit;
merge the first software product and the second software product according to the first seed file and the second seed file to create a unified installer, the unified installer including a single instance of the deployment unit, wherein said merging comprises removing one or more redundant seed files between the first software product and the second software product, where the merging comprises:
determining from the first seed file and the second seed file that the first software product and the second software product belong to a same product family and a version of the first software product is compatible with a version of the second software product,
performing a first merging of the first seed file and the second seed file to create a merged seed file,
referencing the merged seed file to perform a second merging that considers a hierarchical structure of product components to create the unified installer including the single instance of deployment unit such that merging of all deployment units,
wherein the merged first and second software product of the unified installer has reduced time consumption from a reduced number of deployment units and the installer is passed to an installation procedure that installs the deployment units only once; and
forward the unified installer to a client to install the first software product and the second software product by running the single instance of the deployment unit.

15-18.	(Canceled)

19.	(Original) A computer system as in claim 14 further comprising the in-memory database engine considering a prerequisite in performing the merge.

20.	(Original) A computer system as in claim 14 further comprising the in-memory database engine considering a property in performing the merge.

21.	(New) A non-transitory computer readable storage medium as in claim 9 wherein:
the first software product is stored in an in-memory database; and
the merging is performed by an in-memory database engine of the in-memory database.

Reason for Allowance
8.	Claims 1, 6-9, 12-14 and 19-21 are allowed over the prior arts of record.
9.	Claims 1, 9 and 14 are amended including the features of claims 2-5, 10-11 and 15-18 and paragraphs [0005 and 0080-0082] of specification.

The cited references:
Lubyanskyy et al. (US pub. No. 2019/0324733 A1 — art of record) and Wang et al. (US Pub. No. 2015/0082298 B2) do not disclose merging… removing one or more redundant seed files between the first software product and the second software product… referencing the merged seed file to perform a second merging which recognizes a hierarchical structure of product components to create the unified installer including the single instance of deployment unit such that merging of all deployment units, wherein the merged first and second software product of the unified installer has reduced time consumption from a reduced number of deployment units and the unified installer is passed to an installation procedure that installs the deployment units only once as claims 1, 9 and 14 recited.

Nakamura et al. (US Pub. No. 2019/0065168 A1) discloses estimate file to be installed and specify software to install– See Fig. 1.  Nakamura further discloses the application candidate patch configuration file list 114 is a list of files expected to be installed by applying the newly released patch.  The file usage status list 115 is a data table indicating the usage status of each of the plurality of files 117a, 117b,…in the terminal device 100.  Nakamura further discloses exclude application candidate patch for which all files are not used – See Fig. 13.  Nakamura does not disclose receiving, from a storage layer, a first software product including a first seed file specifying a deployment unit; receiving, from the storage layer, a second software product including a second seed file also specifying the deployment unit…referencing the merged seed 
Shima (US Patent No. 8,584,116 B2) discloses the default and explicit configurations can be merged.  Using the appropriate configuration plugins, the artifacts (e.g., synonyms) can be mapped to schemas (e.g., an ERP table synonym can be mapped to ERP schema) … If during deployment of an artifact including both configurations, the default configuration is removed, the explicit configuration would control deployment.  In some implementations, an explicit configuration can be added subsequently to deployment, thereby altering aspects of deployment that it was designed to control – See paragraph [0100]. Shima does not disclose claimed invention.

   Regarding claims 1, 9 and 14 the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 9 and 14.
.... merge the first software product and the second software product according to the first seed file and the second seed file to create a unified installer, the unified installer including a single instance of the deployment unit, wherein said merging comprises removing one or more redundant seed files between the first software product and the second software product…and referencing the merged seed file to  and in combination with all other limitations/elements as claimed in claims 1, 9 and 14. Such features in combination, render obviousness, are allowed over the prior art of record.
Claims 6-8, 12-13 and 19-21 are dependent upon claims 1, 9 and 14. Since the independent claims 1, 9 and 14 are allowable, claims 6-8, 12-13 and 19-21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the Issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US Pub. No. 2009/0328024 A1) discloses a series of predetermined abstract operations are performed on the abstract object trees in order to generate a target abstract object tree.  The target abstract object tree is translated to a target file, wherein the target file includes the common portions between the original and new-
Alberti et al. (US Pub. No. 2015/0363181 A1) discloses deploying, in a distributed virtual environment, a multi-component software product is disclosed.  The method may include requesting and receiving product installation parameters, which may include virtual machine IDs corresponding to subsets of the product installation parameters – See Abstract and specification for more details.
Avery et al. (US Pub. No. 2015/0186125 A1) discloses an installer for installing a software program on a computing device can be executed.  The installer can perform a set of dependency checks before installing the software program.  The set of dependency checks can include the validation of a pre-requisites associated with the proper execution of the software program.  The pre-requisites can be a portion of a dependency content.  The content can be a checklist – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192